DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (US 2018/0213355).
Regarding claims 1, 8, 9, Smith discloses an on-board device and method (system control module 120, Para. 102 and ) that transmits signals from a plurality of transmission antennas that are provided for a vehicle at positions that are separate from each other, and performs processing corresponding to a response signal from a portable device that has received the signals (Para. 110-111), the on-board device comprising: 
a reception unit (interface 214, Para. 106-107) that receives the response signal via a plurality of reception antennas that are provided for the vehicle at positions that are separate from each other (via antennas 312, Para. 243 and Fig. 1); and 

Regarding claim 3, Smith discloses wherein signals in an LF (Low Frequency) band are transmitted from the plurality of transmission antennas (Para. 212). 
Regarding claim 4, Smith discloses wherein at least two transmission antennas of the plurality of transmission antennas are located at positions that are separate from each other in a front-rear direction or a left-right direction relative to a travelling direction of the vehicle (via antennas 312, Fig. 23 and Para. 243), and the signals are substantially simultaneously transmitted from the two transmission antennas located at the positions that are separate from each other in the front-rear direction or the left-right direction (Para. 192). 
Regarding claim 5, Smith discloses a phase control unit that controls phases of the signals that are substantially simultaneously transmitted from the two transmission antennas (via module 120, two antennas can be separated by a 1/4 wavelength and fed simultaneously with 0/90 degrees and 90/0 degrees, Para. 192).
Regarding claim 6, Smith discloses wherein a signal for activating the portable device is transmitted via the plurality of transmission antennas (via signal to receive response, Para. 243 and Fig. 1).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, and further in view of Scheim (US 2017/0026910).
Regarding claim 2, Smith fails to disclose a transmission control unit that changes a combination of a plurality of transmission antennas that transmit signals, if a response signal is not received from the portable device in response to the signals transmitted from the plurality of transmission antennas. 
Scheim teaches reducing interrogation frequency of a vehicle transmitter if a mobile device associated with a user is moving away (Para. 5).
From the teachings of Scheim, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Smith to include a transmission control unit that changes a combination of a plurality of transmission antennas that transmit signals, if a response signal is not received from the portable device in response to the signals transmitted from the plurality of transmission antennas in order to reduce power consumption.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, and further in view of Taguchi (US 2004/0044450).
Regarding claim 7, Smith teaches antennas can be located at different locations including tire positions (Para. 282).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Smith to include the plurality of transmission antennas are respectively located at tire positions at which a plurality of tires of the vehicle are provided and signals are transmitted from the transmission antennas provided at the tire positions, to a plurality of detection devices that are respectively provided for the plurality of tires in order to distribute the antennas at different locations.
Smith fails to disclose wirelessly transmit air pressure signals obtained by detecting air pressures of the tires.
Taguchi teaches wirelessly transmit air pressure signals obtained by detecting air pressures of the tires (Para. 2).
From the teachings of Taguchi, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Smith to include wirelessly transmit air pressure signals obtained by detecting air pressures of the tires in order to improve safety by sensing low pressure conditions.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689